

EXHIBIT 10.18
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
the 16th day of February, 2018 (the “Effective Date”), is entered into by and
among PERFICIENT, INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors (as defined in the Credit Agreement defined below) party hereto, the
Lenders (as hereinafter defined) party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Administrative
Agent”).
RECITALS
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement dated as of June
9, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and
WHEREAS, said parties are willing to so amend the Credit Agreement subject to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Subsidiary Guarantors, the Lenders
and the Administrative Agent agree as follows:
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
2. Amendment to Credit Agreement.  Section 7.2 of the Credit Agreement is hereby
amended to restate clause (b) thereof in its entirety as follows:
“(b) reserved;”
3. Ratification.  Each of the Borrower and the Subsidiary Guarantors hereby
ratifies all of its obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as modified by this Amendment.  Except
as provided herein, nothing in this Amendment extinguishes, novates or releases
any right, claim, lien, security interest or entitlement of any of the Lenders
or the Administrative Agent created by or contained in any of such documents nor
is the Borrower or any Subsidiary Guarantor released from any covenant, warranty
or obligation created by or contained herein or therein.
4. Representations and Warranties.  Each of the Borrower and the Subsidiary
Guarantors hereby represents and warrants to the Administrative Agent and the
Lenders that (a) this Amendment has been duly executed and delivered on behalf
of each of the Borrower and the Subsidiary Guarantors, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against each of
the Borrower and the Subsidiary Guarantors in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date); provided that, in
each case, any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates, (d) no Default or Event of Default exists
under the Credit Agreement or under any Loan Document and (e) the execution,
delivery and performance of this Amendment has been duly authorized by each of
the Borrower and the Subsidiary Guarantors.

--------------------------------------------------------------------------------

5. Conditions to Effectiveness.  This Amendment shall be effective on the
Effective Date upon satisfaction of the following conditions:
(a) receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrower, the Subsidiary Guarantors and the Required Lenders;
and
(b) payment of all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Effective Date.
6. Counterparts.  This Amendment may be signed in any number of counterparts,
which may be delivered in original, electronic or facsimile form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.
7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
8. Final Agreement of the Parties.  Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as modified by this Amendment.  Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.
9. Amendment is a Loan Document; References to Credit Agreement.  This Amendment
is a Loan Document, as defined in the Credit Agreement.  All references in the
Credit Agreement to “this Agreement” shall mean the Credit Agreement as amended
by this Amendment.
[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Effective Date.
BORROWER:


PERFICIENT, INC.,
a Delaware corporation




By:          /s/ Paul E. Martin  
Name:     Paul E. Martin 
Title:      Chief Financial Officer 




SUBSIDIARY GUARANTORS:


BOLDTECH INTERNATIONAL, LLC,
a Colorado limited liability company


By:    Perficient, Inc.,
its Sole Member




By: /s/ Paul E. Martin  
Name: Paul E. Martin 
Title: Chief Financial Officer 




RAS ASSOCIATES, LLC,


By:    Perficient, Inc.,
its Sole Member
 
                            By: /s/ Paul E. Martin  
                            Name: Paul E. Martin 
                            Title: Chief Financial Officer 





--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:         /s/ Stuart Edwards 
Stuart Edwards
Senior Relationship Manager





--------------------------------------------------------------------------------

LENDER:


BANK OF AMERICA, N.A.




By:    /s/ Eric A. Escagne  
               Eric A. Escagne
               Senior Vice President

--------------------------------------------------------------------------------

LENDER:


U.S. BANK NATIONAL ASSOCIATION




By:          /s/ Amanda Schmitt  
               Amanda Schmitt
               Vice President 

--------------------------------------------------------------------------------

LENDER:


FIFTH THIRD BANK




By:          /s/ Tim Brening 
Name:     Tim Brening 
Title:       Vice President 